Exhibit 10.4
CASH INVESTMENT AGREEMENT
 
by and between

 
Leo Motors, Inc.
 
and
 
Dated as of March 31, 2015
 
 
 

--------------------------------------------------------------------------------

 
 
CASH INVESTMENT AGREEMENT

 
THIS AGREEMENT is made on March 31, 2015
 
BETWEEN:
 
[______] (hereinafter “PARTY A”) located on [______________], Seoul, Korea
 
AND:
 
Leo Motors, Inc. (hereinafter “PARTY B”) a corporation incorporated in Nevada,
USA and having its principal executive office at 3887, Pacific Street, Las
Vegas, Nevada;   about cash investment as below the contents
 
ARTICLE I : The Party A’ Obliogation
 
“A” invests [_________] Korean Won (\[_______]) with the condition under.
 
- A invests [_________] Korean Won until April 2nd , 2015.
 
ARTICLE II : The Party B’ Obliogation
 
Upon Completion of this investment of Party A, Party B issues with the condition
under.
 
- B issues the Party A’ common stock [______] shares on the condition of $ 0.10
per share after checking the deposit of investment money. (exchange rate :
\1,110/$ on March .31. 2015)
 
ARTICLE III : Prohibits the transfer and disposal of rights
 
Unless there is the counter’s written consent, for any reson each Party can not
be transferred and disposed of the rights and obligation to the third Party
 
ARTICLE VI
 
TERMINATION
 
This Agreement may be terminated at any time prior to the completion of
executing this Agreement by Party B if (a) an order, injunction or decree shall
have been issued by any court or agency of competent jurisdiction and shall be
no appealable, or other law shall have been issued preventing or making illegal
either the completion of the Stock Issue or the other transactions contemplated
by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1 Notices. All notices and other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or by facsimile or seven days after having
been sent by certified mail, return receipt requested, postage prepaid, to the
parties to this Agreement at the following address or to such other address
either party to this Agreement shall specify by notice to the other party.
 
Section 7.2 Further Assurances. Each party hereto shall do and perform or cause
to be done and performed all further acts and shall execute and deliver all
other agreements, certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.
 
Section 7.3 Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
duly executed and delivered by the Company and Parent. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
 
Section 7.4 Fees and Expenses. Each party hereto shall pay all of its own fees
and expenses (including attorneys’ fees) incurred in connection with this
Agreement and the transactions contemplated hereby.
 
Section 7.5 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the Republic of Korea.  The parties hereto agree
that any suit, action or proceeding brought by either party to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in the court
located in Seoul, South Korea.
 
Section 7.6 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties and/or their affiliates with respect to the subject matter
of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7.7 Effect of Headings.. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.
 
Section 7.8 Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by law.
 
Section 7.9 Counterparts, Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures were upon the same instrument. No provision
of this Agreement shall confer upon any person other than the parties hereto any
rights or remedies hereunder.
 
Section 7.10 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
Party A
 
By:           
__________________________
 
Name: [_________]
 
Party B:
 
Leo Motors, Inc.
 
By:      
 
___________________________
 
Name: Shi Chul, Kang
 
Title: co-CEO/ Chairman
 
By:           
 
___________________________
 
Name: Jun Heng, Park
 
Title: co-CEO/ Chairman
 
 
 

--------------------------------------------------------------------------------

 


 


 